IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,503-01


                        EX PARTE BOBBY JOE HICKMAN, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 09-02-01908-CR-(1) IN THE 9TH DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child

and sentenced to seven years’ imprisonment.

        Applicant contends that he was denied the opportunity to file an appeal. Counsel filed an

affidavit with the trial court. The trial court found her affidavit credible and determined that

Applicant did not have the opportunity to file an appeal. We conclude that there was a breakdown

in the system. Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006).
                                                                                                        2

        We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 09-02-01908-CR-(1) from the 9th District Court of

Montgomery County. Applicant is ordered returned to that time at which he may give a written

notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.

        It appears that Applicant is represented by counsel. Within ten days of the issuance of this

opinion, the trial court shall determine if Applicant is represented by counsel, and if not, whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal.

        All time limits shall be calculated as if the sentence had been imposed on the date on which

the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he

must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 29, 2017
Do not publish